DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-9 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-9 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claim 1, the claim, when “taken as a whole,” are directed to the abstract idea of receiving, an image descriptive of damage to an object at a location of the respective remote electronic user device; computing, for each received image, an 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within 



Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, an electronic transceiver device; an electronic processing device in communication with the electronic transceiver device; and a non-transitory memory device storing (i) Al image analysis logic, (ii) resource allocation rules, (iii) navigational routing rules, (iv) scheduling rules, (v) damage analysis resources information, and (vi) operating instructions that when executed by the electronic processing device, recited in claim 1.” Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. Further, these limitations that are not indicative of integration into a practical 
Moreover, generally transmitting, storing, and providing (e.g., displaying) data are examples of insignificant extra-solution activity.
Moreover, claim 1 is generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Similarly, Claim 1 implying providing, via the electronic transceiver device and to each of the available damage analysis resources, graphical information descriptive of the respective routing plan and damage analysis schedule is executed in a computer environment merely indicates a field of use in which to “apply” the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claim 1 is not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-9 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claim 1 does not include any limitations amounting to significantly more than the abstract idea, alone. Claim 1 includes various elements that are not directed to the abstract idea.  These elements include an electronic transceiver device; an electronic processing device in communication with the electronic transceiver device; and a non-transitory memory device storing (i) Al image analysis logic, (ii) resource allocation rules, (iii) navigational routing rules, (iv) scheduling rules, (v) damage analysis resources information, and (vi) operating instructions that when executed by the electronic processing device.
Examiner asserts that an electronic transceiver device; an electronic processing device in communication with the electronic transceiver device; and a non-transitory memory device storing (i) Al image analysis logic, (ii) resource allocation rules, (iii) navigational routing rules, (iv) scheduling rules, (v) damage analysis resources information, and (vi) operating instructions that when executed by the electronic processing device do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
The computing elements with an electronic processing device and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.1  In addition, using an electronic processing device to process and store data has been well-understood, routine, conventional activity in the industry for many years.
Hence, none of the hardware recited by the claims "offers a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment." Alice, 573 U.S. at 226 (quoting Bilski, 561 U.S. at 610-11).  Accordingly, because the asserted claims steps do nothing more than apply a well-known one or more data structures are directed to patent-ineligible subject matter and fail under Section 101.
Moreover, generally transmitting, storing, and providing (e.g., displaying) data are examples of insignificant extra-solution activity.2
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claim 1 amounts to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible.
In addition, Figs. 1 and 7 and paras [0018]-[0019] and [0056]-[0067] of the Applicant’s specifications processor (i.e., commercially available processors) and a networked computer system well known in the art.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 2-9 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of “….receiving, via the electronic transceiver device and from each of a plurality of remote electronic user devices situated in a geographic area; identifying, by the electronic processing device and utilizing the damage analysis resources information; assigning, by an execution of the resource allocation rules by the electronic processing device; computing, by an execution of the Al image analysis logic by the electronic processing device; and ranking, by the electronic processing device; computing, by an execution of the navigational routing rules by the electronic processing device; receiving, via the electronic transceiver device, an overhead image of the geographic area; identifying, by an execution of the Al image analysis logic by the electronic processing device; computing, by an execution of the scheduling rules by the electronic processing device; and providing, via the electronic transceiver device and to each of the available damage analysis resources, graphical information descriptive of the respective routing plan and damage analysis schedule….” These show generic/conventional tools for an electronic transceiver device; an electronic processing device in communication with the electronic 3 Therefore, as shown by cited prior art references, the 2B features of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Malin et al. (U.S. Pub. No. 2002/0007289), in view of Adegan et al. (U.S. Pat. No. 10,360,601), in view of Collins et al. (U.S. Pub. No. 2011/0161119), in view of Collins et al. (U.S. Pub. No. 2009/0265193), and further in view of Rakesh Kumar Phanden, Ajai Jain, and Rajiv Verma et al. (Integration of process planning and scheduling: a state-of-the-art review, International Journal of Computer Integrated Manufacturing, Vol. 24, No. 6, June 2011, 517–534). 
Regarding claim 1, Malin et al. discloses a system for utilizing Artificial Intelligence (Al) for dynamically triaging and handling damage analysis, comprising:
an electronic transceiver device; an electronic processing device in communication with the electronic transceiver device (see Malin, paras [0039]-[0040] the server 205 may be located anywhere and connected over the network 210 to the systems 215-240. the network 210 may be a local area network, a wide area network, the public switched telephone network, the interconnected backbones, routers, bridges, switches and servers known as the Internet, other communications links and combinations thereof. The network may include direct electrical connections, wireless, optical or any other communications links, including analog, digital, circuit switched and packet switched, for transmitting information); and 
a non-transitory memory device storing (see Malin, para [0099] the general purpose computer system may further include a modem for connection to the network 
(ii) resource allocation rules (see Malin, para [0036], wherein the database may include resource constraints 260, para [0069] In step 640, a duration is assigned for each repair task for each resource based on the time allocated in the table),
(iv) scheduling rules (see Malin, para [0052] scheduling algorithm), 
(v) damage analysis resources information (see Malin, [0086] the agent may also interact with the reporting engine (or the insurance engine) to analyze statistics of each shop prior to making the assignment decision; and [0090] the shop may perform an estimate and take digital photographs of the damage), and 
(vi) operating instructions that when executed by the electronic processing device (see Malin, para [0099] the general purpose computer system may further include a modem for connection to the network 210 or 710, a memory for storing program instructions and data received from the communication network 210 and a processor, coupled to the memory), result in:
receiving, via the electronic transceiver device and from each of a plurality of remote electronic user devices situated in a geographic area, an image descriptive of damage to an object at a location of the respective remote electronic user device (see Malin, para [0033], wherein referring to FIG. 2, the automobile repair shop 200 includes a local or remote shop server 205 coupled over a network 210 to an administrative or management terminal 215, a plurality of shop terminals 220, at least one shop estimation system 230, a shop management system 235 and a third party system 240; para [0070] the exchanged data may include insurance claim data, estimate data, 
identifying, by the electronic processing device and utilizing the damage analysis resources information, a pool of available damage analysis resources (see Malin, referring to Fig. 5 shows a pool of resource availability; and para [0032], wherein a scheduling engine schedules each task among the available resources of the shop in order to, for example, optimize the chances for on-time delivery of each automobile repair tasks being handled by a shop; and para [0062], wherein the tasks are scheduled and assigned among the available resources of the shop. Assigned tasks are written to the resource queues 450 stored in the database 205 for each resource receiving a task assignment);
assigning, by an execution of the resource allocation rules by the electronic processing device, a plurality of the locations of the damaged objects to each of the available damage analysis resources (see Malin, paras [0065]-[0066] referring to Fig. 5 shows assigning tasks to the appropriate resources available associated with the repair plan of the repair order may be picked up by the scheduling. The resource type 530 may be applied to human resources and all other resources. The resource type 530 is in conjunction with the resource type designation 340 found in the repair order. These fields are used to ensure that the scheduling engine 410 performs its scheduling analysis relative to the appropriate resources for each task and subsequently assigns tasks to the appropriate resources. In an automobile repair shop generally and a collision repair shop specifically, the resource types include coach (or body), 
Malin et al. fails to explicitly disclose (i) Al image analysis logic; computing, by an execution of the Al image analysis logic by the electronic processing device, and for each received image, an estimated value for a characteristic of the damage; and ranking, by the electronic processing device, the locations of the damaged objects from highest to lowest based on the computed estimated values for the characteristic of the damage.
Analogous art Adegan et al. discloses (i) Al image analysis logic (see Adegan, column 22, lines 16-18, wherein the artificial intelligence module of the present invention evaluates prior estimate and data vectors and images),
Analogous art Adegan et al. discloses computing, by an execution of the Al image analysis logic by the electronic processing device, and for each received image, an estimated value for a characteristic of the damage (see Adegan, column 22, lines 16-24, wherein the artificial intelligence module of the present invention evaluates prior estimate and data vectors and images in order to intelligently suggest the proper operation on each line-item. It further takes into consideration and accumulates the manual adjustments as they are made by various estimators in order to adjust its future results based on continuous feedback of these adjustments for specific vehicles and points-of-impact and extent-of-damage; column 21, lines 38-45, wherein the system evaluates an estimate against the layers of damage in order to more accurately determine the extent-of-damage. In other words, if a collision has only layer 1 parts that are damaged, then it must be a superficial collision, presence of layer 1 and layer 2 
Analogous art Adegan et al. discloses ranking, by the electronic processing device, the locations of the damaged objects from highest to lowest based on the computed estimated values for the characteristic of the damage (see Adegan, column 35, lines 58-62, wherein a method may be used to rank several repair/replace strategies according to their estimated cost. In another example, a method may be used to rank the damage profile of several vehicles by similarity to another vehicle's damage profile; and column 25, lines 47-59, wherein a similar procedure is done regarding the cost of parts for a given repair. If a given repair was done with the same exact parts as another repair, but the exact part for 'estimate A' happened to cost more than the same exact part based on part-type and quality for "estimate B," then, in creation of its estimate of labor and parts, the present invention will assume all part types and part costs to be a standard cost and part-type, in order to normalize the severity of the repair by factoring out the variations of labor hour rates and costs and part costs. Once this normalization takes place, the present invention then compares the severity of all repairs in order to rank them between the high and low end of the severity range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Malin, regarding the apparatus for processing automobile repair data and statistics, to have included Al image analysis logic; computing, by an execution of the Al image analysis logic by the 
Malin et al. fails to explicitly disclose (iii) navigational routing rules, at least one compromised transportation resource in the geographic area, and computing, by an execution of the navigational routing rules by the electronic processing device, and based on the identifying of the at least one compromised transportation resource in the geographic area, and for each available damage analysis resource, a routing plan for the assigned locations of the damaged objects.
Analogous art Collins et al. discloses (iii) navigational routing rules (see Collins, para [0153] trips planned and/or taken (e.g., monitored via GPS in an in-car navigational device and/or via the customer's mobile communications device); and para [0075] one or more busyness metrics, parameters, and/or indices (e.g., via implementation of logic and/or mathematical calculations)),

Analogous art Collins et al. computing, by an execution of the navigational routing rules by the electronic processing device, and based on the identifying of the at least one compromised transportation resource in the geographic area, and for each available damage analysis resource, a routing plan for the assigned locations of the damaged objects (see Collins, para [0046], wherein the navigation device 120c may, according to some embodiments, comprise a device (or system) configured to make and/or facilitate navigational decisions based on busyness. Known or expected busyness/traffic levels of certain roadways at certain times, for example, may be utilized to plot routes that are likely to be the most efficient (e.g., to avoid traffic congestion); and paras [0145]-[0152] in FIG. 14, map 1410 may comprise a navigational aid that facilitates a user traveling from the location marked "A" to the location marked "B". As is typical with mapping and/or navigational tools, a recommended route 1412 between points A and B may be displayed. On the illustrated map 1410 the recommended route 1412 is indicated by shaded, elliptical marks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Malin, regarding the apparatus for processing automobile repair data and statistics, to have included 
Malin et al. fails to explicitly disclose receiving, via the electronic transceiver device, an overhead image of the geographic area and identifying, by an execution of the Al image analysis logic by the electronic processing device, and based on the overhead image of the geographic area.
Analogous art Collins et al. discloses receiving, via the electronic transceiver device, an overhead image of the geographic area (see Collins, para [0149], wherein the computer system also includes a communication interface coupled to the bus. The communication interface provides a two-way data communication coupling to a network link that is connected to a local network; and para [0109] Pictometry provides oblique images taking from aerial sources. Pictometry takes high resolution oblique aerial 
Analogous art Collins et al. discloses identifying, by an execution of the Al image analysis logic by the electronic processing device, and based on the overhead image of the geographic area (see Collins, para [0102], wherein a software program with artificial intelligence (learning algorithms) or designed with neural networks could also be used to detect damage. Over time, the program would learn how to distinguish damage; and para [0109] Pictometry takes high-resolution oblique aerial imagery and makes them available in a database. The images are georeferenced and updated periodically (e.g., every 2 years).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Malin, regarding the apparatus for processing automobile repair data and statistics, to have included receiving, via the electronic transceiver device, an overhead image of the geographic area and identifying, by an execution of the Al image analysis logic by the electronic processing device, and based on the overhead image of the geographic area because it would have improved the repair efficiency by streamlining the process of scheduling and tracking automobile repairs. Malin discloses a scheduling process, along with a projected duration for each task in the repair order, to determine the optimum resource allocations and which tasks have the highest priority and should therefore be assigned to human and other resources. Using the systems for automated property insurance inspection of Collins would improve an accuracy and consistency among inspections, thus improving the efficiency of the claim process.

Analogous art Verma et al. discloses computing, by an execution of the scheduling rules by the electronic processing device, and based on the computed routing plan, and for each available damage analysis resource, a damage analysis schedule; and providing, via the electronic transceiver device and to each of the available damage analysis resources, graphical information descriptive of the respective routing plan and damage analysis schedule (see Verma, column 1, page 519, wherein an automated system based on group technology (GT) called integrated computer-aided process planning and scheduling; approach or phased or progressive approach. column 2, page 524, wherein Figure 3 shows a process planning and production scheduling simultaneously. It divides process planning and production scheduling tasks into two phases. The first phase is preplanning. In this phase, process-planning function analyses the job based on the product data. The features and feature relationships are recognized, and corresponding manufacturing processes are determined. The required machine capabilities are also estimated. The second phase is the final planning, which maintenance (i.e. damage/repair) work calendar matches required job operations with the operation capabilities of available production resource. The integration occurs at the point when resources are available and the job was required. The result is dynamic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Malin, regarding the apparatus for processing automobile repair data and statistics, to have included computing, by an execution of the scheduling rules by the electronic processing device, and based on the computed routing plan, and for each available damage analysis resource, a damage analysis schedule; and providing, via the electronic transceiver device and to each of the available damage analysis resources, graphical information descriptive of the respective routing plan and damage analysis schedule because it would have improved the repair efficiency by streamlining the process of 
Regarding claim 2, Malin et al. discloses the system for utilizing Al for dynamically triaging and handling damage analysis of claim 1, wherein the estimated value for the characteristic of the damage comprises an estimated value indicative of a magnitude of the damage (see Malin, para [0067], wherein referring to FIG. 6, in step 600, a new estimate is received. Then in step 610, tasks are extracted from the lines of the estimate; and para [0003], wherein the total cost or price of the estimate is what a repair shop may charge the insurance company for a repair and is based on parts and labor costs as determined by the total time in the estimate multiplied by an hourly billing rate for repair technicians).
Regarding claim 3, Malin et al. discloses the system for utilizing Al for dynamically triaging and handling damage analysis of claim 2, wherein the estimated value indicative of the magnitude of the damage comprises an estimated repair cost (see Malin, para [0003], wherein the total cost or price of the estimate is what a repair shop may charge the insurance company for a repair and is based on parts and labor costs as determined by the total time in the estimate multiplied by an hourly billing rate for repair technicians).
Regarding claim 4, Malin et al. discloses the system for utilizing Al for dynamically triaging and handling damage analysis of claim 1, wherein the estimated value for the characteristic of the damage comprises an estimated value indicative of a type of the damage (see Malin, para [0067], wherein the specific tasks (based on type of damage) may include removing and replacing damaged parts with new parts, repairing damaged parts, frame work, mechanical work, removing and replacing glass, painting interior areas of the automobile, such as inside the trunk, and the exterior of the car, buffing the car and detailing the car as well as other tasks).
Regarding claim 5, Malin et al. discloses the system for utilizing Al for dynamically triaging and handling damage analysis of claim 1, wherein the damage analysis resources information comprises information descriptive of at least one of: 
(i) a current location of each damage analysis resource (see Malin, para [0037], wherein this data may be used in conjunction with data about the location and severity of damage to an automobile to determine a subset of parts and tasks required for a repair prior to performing an estimate. This data may be used to create tasks such as parts ordering which may begin even before the automobile arrives at the shop to be repaired) and 
(ii) a skill level of each damage analysis resource.
Regarding claim 6, Malin et al. discloses the system for utilizing Al for dynamically triaging and handling damage analysis of claim 5, wherein the resource allocation rules define criteria for allocating the damage analysis resources based on the current locations of the damage analysis resources (see Malin, para [0059], wherein each task may have a task ID 320, a task description 325, dependencies 330, a 
Malin et al., Adegan et al., and Collins et al. combined fail to explicitly disclose the skill levels of the damage analysis resources.
Analogous art Collins et al. discloses the skill levels of the damage analysis resources (see Collins, para [0040], wherein the claim adjuster then makes a determination using his skills and experience to determine what needs to be repaired or replaced, and how much the repair/replacement will cost).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Malin, regarding the apparatus for processing automobile repair data and statistics, to have included the skill levels of the damage analysis resources because it would have improved the repair efficiency by streamlining the process of scheduling and tracking automobile repairs. Malin discloses a scheduling process, along with a projected duration for each task in the repair order, to determine the optimum resource allocations and which tasks have the highest priority and should therefore be assigned to human and other resources. 
Regarding claim 8, Malin et al. discloses the system for utilizing Al for dynamically triaging and handling damage analysis of claim 5, wherein the skill level of each damage analysis resource is defined based upon an historic performance statistic (see Malin, para [0038], wherein such data may include cycle time, dead time, work on hand, available capacity, resource utilization, compliance figures associated with individual compliance procedures, root cause of delay, performance of resources or any other useful statistic).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malin et al. (U.S. Pub. No. 2002/0007289), in view of Adegan et al. (U.S. Pat. No. 10,360,601), in view of Collins et al. (U.S. Pub. No. 2011/0161119), in view of Collins et al. (U.S. Pub. No. 2009/0265193), in view of Rakesh Kumar Phanden, Ajai Jain, and Rajiv Verma (Integration of process planning and scheduling: a state-of-the-art review, International Journal of Computer Integrated Manufacturing, Vol. 24, No. 6, June 2011, 517–534).
Regarding claim 7, Malin et al. discloses the system for utilizing Al for dynamically triaging and handling damage analysis of claim 5.
Malin et al., Adegan et al., Collins et al., and Collins et al. combined fail to explicitly disclose wherein the skill level of each damage analysis resource.
Analogous art Collins et al. discloses the skill level of each damage analysis resource (see Collins, para [0040], wherein the claim adjuster then makes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Malin, regarding the apparatus for processing automobile repair data and statistics, to have included the skill level of each damage analysis resource because it would have improved the repair efficiency by streamlining the process of scheduling and tracking automobile repairs. Malin discloses a scheduling process, along with a projected duration for each task in the repair order, to determine the optimum resource allocations and which tasks have the highest priority and should therefore be assigned to human and other resources. Using the systems for automated property insurance inspection of Collins would improve an accuracy and consistency among inspections, thus improving the efficiency of the claim process.
Malin et al., Adegan et al., Collins et al., and Verma et al. combined fail to explicitly disclose comprises a peer rating.
Analogous art McKeown et al. discloses a peer rating (see McKeown, para [0202], wherein ratings 1110 may be self-ratings, manager ratings, peer ratings, or third-party ratings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Malin, regarding the apparatus for processing automobile repair data and statistics, to have included a peer rating because it would have improved the repair efficiency by streamlining the process of scheduling and tracking automobile repairs. Malin discloses a scheduling 
Allowable Subject Matter
Claim  9 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejection.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2006/0242154; US Pub No. 2018/0260793; US Pub No. 2013/0282267; US Pub No. 2013/0278442; US Pub No. 2017/0148101; US Pub No. 2018/0252829; US Pub No. 2008/0114608; US Pub No. 2019/0176862; US Pub No. 2017/0323274; US Pub No. 2018/0025458; US Pub. 2015/0170288; US Pub No. 2015/0178850; US Pub No. 2013/0262530; US Pub No. 2014/0040282; US Pub No. 2019/0101401; US Pub. 2003/0014286; US Pub No. 2019/0303982; US Pat No. 10,387,961; US Pat No. 10,373,256; US Pub No. 2018/0341274; US Pub. 2019/0325763; US Pat. 10,635,903; US Pat. 10,896,468; US Pat No. 10,593,109; US Pat No. 9,495,667; US Pub. 20050234758; US Pub No. 20060100912; US Pub No. 20060235739; US Pub No. 20150012169; US Pat No. 8346578; US Pub No. 20150371543; US Pub No. 20150370251; US Pub No. 20160180265; US Pub No. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
03/24/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        2 While the method may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (Figs. 1 & 7 and paras [0018]-[0019] and [0056]-[0067]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        3 Malin et al. (U.S. Pub. No. 2002/0007289) discloses a scheduling engine schedules each task among the available resources of the shop in order to; for example, optimize the chances for on-time delivery of each automobile repair tasks being handled by a shop. Assigning tasks to the appropriate resources available associated with the repair plan of the repair order may be picked up by the scheduling (see paras [0032], [0062], and [0065]-[0066]).
        
        Adegan et al. (U.S. Pat. No. 10,360,601) discloses an artificial intelligence module of the present invention evaluates prior estimate and data vectors and images in order to intelligently suggest the proper operation on each line item. It further takes into consideration and accumulates the manual adjustments as they are made by various estimators in order to adjust its future results based on continuous feedback of these adjustments for specific vehicles and points-of-impact and extent-of-damage (see column 22, lines 16-24).
        
        Collins et al. (U.S. Pub. No. 2011/0161119) discloses the navigation device 120c may, according to some embodiments, comprise a device (or system) configured to make and/or facilitate navigational decisions based on busyness. Known or expected busyness/traffic levels of certain roadways at certain times, for example, may be utilized to plot routes that are likely to be the most efficient (e.g., to avoid traffic congestion) (see paras [0046], and [0145]-[0152]).
        
        Collins et al. (U.S. Pub. No. 2009/0265193) discloses a software program with artificial intelligence (learning algorithms) or designed with neural networks could also be used to detect damage. Over time, the program would learn how to distinguish damage (see paras [0102] and [0109])
        
        Rajiv Verma et al. (Integration of process planning and scheduling: a state-of-the-art review, International Journal of Computer Integrated Manufacturing, Vol. 24, No. 6, June 2011, 517–534) discloses a process planning and production scheduling simultaneously. It divides process planning and production scheduling tasks into two phases. The first phase is preplanning. In this phase, process-planning function analyses the job based on the product data. The features and feature relationships are recognized, and corresponding manufacturing processes are determined. The required machine capabilities are also estimated. The second phase is the final planning, which maintenance (i.e. damage/repair) work calendar matches required job operations with the operation capabilities of available production resource (see Fig. 3 and column 2, page 524).
        
        Goja et al. (U.S. Pub. No. 2019/0102874) discloses parcel damage analysis can include any suitable machine learning or object recognition method for detecting and analyzing the damage (see paras [0136]).